[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              JANUARY 16, 2007
                               No. 06-11426                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket No. 01-00070-CR-J-20-MMH

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                     versus

JACETA ANYA STREETER,
a.k.a. Star,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (January 16, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     W. Charles Fletcher, appointed counsel for Jaceta Streeter on this direct
criminal appeal, has filed a motion to withdraw on appeal supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Streeter’s revocation of supervised release

and sentence are AFFIRMED.




                                          2